DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 6-7 amended and Claims 3-5 canceled by Applicant on 2/26/2021.  Claims 1-2 and 6-9 are pending.
Claims 1-2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozian et al (FR 3020091 submitted in the IDS filed 4/7/2020 and cited from the translation provided with the copy of the foreign reference submitted by Applicant on 4/7/2020).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozian as applied to Claim 1 and in further view of Miyairi et al (US 2010/0184589).
 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozian as applied to Claim 1 and in further view of Tsuji et al (US 2006/0100101 the co-owned reference which was submitted in the IDS filed 4/7/2020 as EP 1657410 when cited by the European Search Report).

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
Applicant argues at Page 5, ¶2 that “Nowhere does Bozian describe the length of the catalytic material in the porosity in the extension direction.”  This argument is unpersuasive as an incomplete reading of Bozian.  The Office maintains that Bozian does describe a length of a catalytic material in the porosity in the extension direction at [0018].  Bozian explicitly discloses at [0018] that “the downstream part of the filter extends over at least 40% and at most 80% of the length of the filter (from the downstream face of the filter)” which corresponds to   Artisans would also recognize the “downstream part” to refer to the “catalytic coating only in the porosity” of the filter walls (see [0009]) and which correlates with the second catalyst layer formed in the interior of the partition wall of Claim 1.  The Office also notes that if the upstream part extends 60% of the length of the filter from the upstream face and the downstream part extends 80% of the length of the filter from the downstream face then the overlap is 40%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozian et al (FR 3020091 submitted in the IDS filed 4/7/2020 and cited from the translation provided with the copy of the foreign reference submitted by Applicant on 4/7/2020).
	Bozian discloses a particle filter for engine exhaust (i.e. a catalyst disposed in an exhaust passage of an internal combustion engine) which purifies exhaust gas being discharged from an internal combustion engine (i.e. disposed in the exhaust gas passage of an internal combustion engine) comprising:
(1) a cellular structure defining channels arranged parallel to the direction of flow of exhaust gases by porous walls and alternately blocked on the side of the inlet face and the side of the outlet face of the filter;
(2) the upstream part is provided with a catalytic coating deposited on the surface of said walls and extending in a length less than the total length of the channel; and
(3) a downstream part provided with a catalyst coating only in the porosity of said walls (see Claims 1 and 6 and [0009-0012]).
	Bozian therefore discloses a first catalyst layer (i.e. the upstream part) and a second catalyst layer formed in the interior of the partition wall (i.e. the downstream part).
	Regarding a length of the second catalyst layer in the extension direction is 70% to 90%, Bozian discloses where the length of the second catalyst layer is 80% of the length of filter from the downstream face (see Claim 7 and [0013], Last Paragraph).
	Regarding Lw < (L1+L2) < 2Lw, Bozian disclose the catalyst comprising an intermediate part joining the upstream and downstream part where both coatings are present (see [0015]).  Bozian discloses a catalyst where the length of the first coating layer is 20 to 60% of the length of the filter from the upstream face and the length of the second catalyst layer is 40-80% of the length of the filter from the downstream face (see [0016-0018]).   As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Bozian therefore discloses a range 0.6Lw ≤ (L1+L2) ≤ 1.4Lw where L1 = 0.2Lw to 0.6*Lw and L2 = 0.4Lw to 0.8Lw.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Bozian where the length of the first and second coatings are in any workable or optimum range overlapping with 0.6Lw ≤ (L1+L2) ≤ 1.4Lw including the claimed range and expect to produce a filter catalyst active for exhaust gas purification.
	Regarding an overlap in the extension direction that is 5 to 20% of the total length Lw, Bozian further discloses where the length of the first catalyst layer is 20% to 60% of the length of filter from the upstream face (see [0016]).  Bozian further discloses where the length of the second catalyst layer is from 40 to 80% of the length of filter from the downstream face (see Page [0018]).  Bozian therefore discloses a catalyst where the maximum overlap is up to 40% of the length of the filter (i.e. where the upstream part extends 60% of the length of the filter from the upstream face and the downstream part extends 80% of the length of the filter from the downstream face).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to employ a length of 20-60% of the filter from the upstream face with the first layer and a length of 40-80% of the filter from the downstream face in the second layer, such that the layers have any workable or optimum range overlapping with up to the 40% overlap, as disclosed by Bozian because Bozian explains that varying these lengths are effective for use in these catalyst-coated structures to yield predictable catalytic results.
Regarding Claim 2, Bozian discloses where the length of the first catalyst layer is 20% of the length of filter (see Claim 6 and Page [0016]).
Regarding Claim 7, Bozian discloses a catalyst where the second catalyst coating penetrates the substrate and is formed in the porosity of the entire filter (i.e. if the coating penetrates through the substrate in the entirety of the porosity then T2 is 100%) (see [0019]).
	Regarding Claim 9, Bozian discloses where the engine is a petrol (i.e. gasoline) engine (see [0036]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozian as applied to Claim 1 and in further view of Miyairi et al (US 2010/0184589).
	As applied to Claim 1, Bozian discloses the catalyst comprising a wall-flow filter comprising a first catalyst layer formed on the surface of the partition walls that extends from the inlet to a length less than the full length and a second catalyst layer formed in the interior of the partition wall in at least a part of a region facing the outlet where the length of the second catalyst layer in the extension direction is in a range from 70% to 95% of the total length Lw, where the length of the first and second catalyst layers L1 and L2 are within a range Lw < (L1+L2) < 2Lw, and the first and second catalyst layers overlap in a range of 5% to 20% of the total length Lw.
	Regarding Claim 6, Bozian does not disclose a thickness of the first catalytic layer formed on the surface.  Bozian discloses that accumulated soot particles see only the surface of the upstream region and not the downstream region (see [0013] and [0034])
Miyairi discloses that increase in pressure loss at the start of particulate trapping which causes problems in deterioration in engine performance (see [0005]).  Miyairi discloses a honeycomb catalytic article for trapping particulate matter in exhaust gas comprising partition walls and cells which are alternately plugged and a surface layer provided only on the inflow side of the partition wall matrix to provide no rapid rise in of pressure loss (see [0011-0016]).  Miyairi further discloses the honeycomb catalytic article wherein the thickness L1 of the surface layer is 3% or more and below 15% of the thickness L2 of the partition walls (see [0022] and [0053]).  Miyairi discloses when the thickness is in the range of 3 to 15% of the partition all thickness the effect of reducing pressure loss is achieved (see [0053]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use a catalyst as disclosed by Bozian where the thickness of the first catalyst layer is 3 to 15% of the partition wall thickness as disclosed by Miyairi in order to lower a loss of pressure when the soot particles are captured and prevent deterioration of engine performance.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozian as applied to Claim 1 and in further view of Tsuji et al (US 2006/0100101 the co-owned reference which was submitted in the IDS filed 4/7/2020 as EP 1657410 when cited by the European Search Report).
	As applied to Claim 1, Bozian discloses the catalyst comprising a wall-flow filter comprising a first catalyst layer formed on the surface of the partition walls that extends from the inlet to a length less than the full length and a second catalyst layer formed in the interior of the partition wall in at least a part of a region facing the outlet where the length of the second catalyst layer in the extension direction is in a range from 70% to 95% of the total length Lw, where the length of the first and second catalyst layers L1 and L2 are within a range Lw < (L1+L2) < 2Lw, and the first and second catalyst layers overlap in a range of 5% to 20% of the total length Lw.
Regarding Claim 8, Bozian further discloses the catalyst coatings comprising formulations for 3-way purification of NOx, HC, and CO (see [0036]).  Bozian further discloses the catalyst comprising different formulations (see [0016]).
Tsuji also disclose a filter catalyst for purification of HC, CO, and NOx (see [0040]).  Tsuji discloses the first catalytic portion comprising catalytic metal selected from a group consisting of Pt, Pd, Rh, Ru, Ir, Au, and Ag (see [0029]).  Tsuji discloses the second catalytic portion comprising catalytic metal selected from a group consisting of Pt, Pd, Rh, Ru, Ir, Au, and Ag (see [0030]).  
Tsuji therefore discloses the filter catalyst comprising catalytic metals for purifying HC, CO, and NOx that overlaps the presently claimed catalyst comprising Pd in the upstream and Rh in the downstream.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use the filter catalyst as disclosed by Bozian where the first catalyst layer comprises Pd and the second catalyst layer comprises Rh as disclosed by Tsuji and expect to produce filter catalyst active for purifying exhaust gases NOx, HC, and CO.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        8/6/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732